DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to the specification and to claims 1, 7 and 15 are noted.
Objections to the specification and claim rejections under 35 USC 112(a) and (b) set forth in the previous office action are overcome by amendment.
The drawing objections are not fully overcome. See below.
Due to amendments to the claims, new issues have arisen and the prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 18 August 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent claims 1 and 7 have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Drawings
The drawings (Fig. 2) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 103 (glass tubes).  Applicant 109 as distillation chamber and 103 as glass tubes. There is no reference character 103 depicted in Fig. 2. Furthermore, the office requests clarification regarding 109 designating the distillation chamber, where it points to what appears to be the glass tubes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 has been amended to recite that the distillation chamber has “a parabolic cross section.” This is not considered to be supported by the specification as originally filed. Throughout the specification, there is description of a concentrator being parabolic (see, e.g. [0027]). However, the concentrator is a distinct component from the distillation chamber, wherein the concentrator functions to concentrate solar radiation which strikes it ([0027]). The office was unable to locate disclosure in the specification specifying that the distillation chamber has a parabolic cross section.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear from the limitations of the claim which components are intended to be responsible for distillation of the greywater and the structure implied. The claim appears to contradict itself by stating both: “the parabolic concentrator is shaped to reflect incoming full spectrum solar energy on the greywater tube…the parabolic concentrator being constructed so that full spectrum solar energy strikes the tube causing the greywater within the tube to be heated so that it becomes distilled water” (emphasis added) and that “greywater within the tube...becomes distilled water as a result of said photovoltaic component.” Accordingly, it is unclear how the apparatus is intended to work and the structure implied. Is the concentrator causing distillation, the PV component, or both?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 4,487,659), as evidenced by Stark (US 4,323,052, hereinafter “Stark ‘052). 
In the rejection below, reference to Stark ‘052 is based upon the disclosure in the primary Stark reference.
Regarding claim 1, Stark discloses a solar distillation apparatus 10 comprising (see Figs. 1 & 3; col. 10, line 56 – col. 11, line 8):
a distillation chamber (space between plates 28 and upper plate 36);
an envelope (plate system 28) over which water passes; and
a plurality of tubes (conduits 82).
The plurality of tubes are located within the distillation chamber (see Figs. 1 & 3), the distillation being constructed to allow for the capture of distilled water (via compartment 48: see col. 8, lines 3-7).
Stark does not explicitly disclose the distillation chamber having a parabolic cross section. However, the particular shape or configuration of the distillation chamber is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration is significant. MPEP 2144.04 IV B.
Stark additionally discloses the apparatus further comprising a photovoltaic (PV) component (see col. 5, lines 50-53). The office notes that transformation of solar energy to electrical energy is inherent to PV cells. Stark discloses that the PV cells may be implemented according to the description 
Stark is considered to fully suggest the structural features of the claimed apparatus. The remaining limitations pertain to the material acted upon and the intended use of the claimed apparatus and are not structurally limiting.
Regarding claim 5, Stark discloses an insulation layer 22 located underneath the envelope (see Figs. 1 & 3; col. 6, lines 54-57).
Regarding claim 6, Stark discloses manifolds that connect the plurality of tubes (elongated supports 80 and common conduit 84) (see Fig. 3; col. 10, lines 60-63; col. 11, lines 1-4).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, as applied to claim 1 above, in view further view of Aguglia (US 2004/0025931).
Regarding claims 2 and 3, Stark discloses the apparatus comprising fluid lens means for concentrating the solar energy and an array of photovoltaic cells (see col. 5, lines 28-31 and 50-53). Stark, however, does not disclose a dielectric mirror.
In this regard, the office submits that PV panels with dielectric mirrors as the concentrating means are known in the art as a type of solar panel construction (see Aguglia: [0037]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use solar panels with dielectric mirrors in the Stark apparatus. The selection of a known material based on its suitability for its intended use is prima facie
Determining the wavelength of light to which the mirror is optimized is a matter of routine optimization by a person of ordinary skill in the art and is not considered to provide a patentably distinguishing feature absent evidence of new or unexpected results.
Regarding claim 4, while the references do not appear to explicitly disclose that the dielectric mirror is located underneath the PV panel, reversal or rearrangement of parts is prima facie obvious absent new or unexpected results. MPEP 2144.04 VI.
Claims 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al (US 2012/0234771) in view of Stark (US 4,323,052, hereinafter “Stark ‘052”)
Regarding claim 7, Dyson discloses a solar distiller comprising (see Fig. 3):
a parabolic concentrator E3 (see [0045]); and
a greywater tube G1-G3 (see [0047]).
Dyson does not explicitly disclose a PV component.
Stark ‘052 suggests implementing PV cells in a solar distillation apparatus (see Abstract). The office notes that transformation of solar energy to electrical energy is inherent to PV cells (see also col. 14, lines 62-64). The PV cells are installed above the points where the solar energy is concentrated. Infrared rays will be absorbed by water being distilled which circulates above the PV cells and electricity is produced from the visible solar rays. Implementation of the PV cells in this manner allows for production of electricity in addition to distillation of water (see col. 14, line 54 – col. 15, line 5).
The office is of the position that this teaches the limitation regarding water being “heated so that it becomes distilled water as a result of said photovoltaic component” (in light of the claim rejection under 35 USC 112(b) above).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Dyson to include a PV component, including an array of PV 
Dyson in view of Stark ‘052 is considered to fully suggest the structural limitations of the claim, wherein the parabolic concentrator is shaped to reflect incoming solar energy on the greywater tube by striking the tube and the greywater tube is constructed so that greywater from a home can flow through the tube (see Dyson: [0031]; [0045]; [0047]; [0066]; Fig. 8).
Regarding claim 10, Dyson discloses manifolds attached to the greywater tubes (see Fig. 3, G1, attached to the lens; [0047]).
Regarding claim 11, Dyson discloses wherein the solar distiller is included as part of a solar panel (see [0028]-[0031]; [0036]).
Regarding claim 12, the material acted upon does not limit the structural features of the claimed apparatus. However, the office notes that Dyson discloses the greywater being wastewater from a sink, bathtub, or appliance (see [0054]).
Regarding claim 13, Dyson discloses wherein the solar distiller is part of a greywater recycling system (see [0031]; [0058]).
Regarding claim 14, Dyson discloses placing the solar distiller in a location that receives an optimal amount of solar radiation (see [0036], essentially covering placing the system onto any exterior wall or roof of a building).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dyson in view of Stark ‘052, as applied to claim 7 above, in further view of Aguglia (US 2004/0025931).
Regarding claims 8 and 9, Dyson discloses the parabolic concentrator component discussed above, but does not disclose wherein the concentrator is a dielectric mirror.
In this regard, the office submits that dielectric mirrors are known in the art as being suitable for concentrating means in solar applications (see Aguglia: [0037]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use a dielectric mirror as the concentrator in the Dyson apparatus. The selection of a known material based on its suitability for its intended use is prima facie obvious. MPEP 2144.07.
Determining the wavelength of light to which the mirror is optimized is a matter of routine optimization by a person of ordinary skill in the art and is not considered to provide a patentably distinguishing feature absent evidence of new or unexpected results.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a restatement of reasons for the indication of allowable subject matter: the closest prior art references are cited above and below, which establish that solar distillers are known in the art. However, the prior art of record does not disclose or suggest the claimed interconnection of distiller components reflected in claim 15, particularly wherein the plurality of tubes are connected to the dielectric mirror, which is positioned underneath the PV panel. Nor does there appear to be any suggestion or motivation for a person of ordinary skill in the art to modify the cited references in such a way as to arrive at the embodiment claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772